tcmemo_2013_185 united_states tax_court michael schlussel petitioner v commissioner of internal revenue respondent docket no filed date michael schlussel for himself patrick f gallagher for respondent memorandum opinion gustafson judge the internal_revenue_service irs determined deficiencies of federal_income_tax for and along with additions to tax and penalties of petitioner michael schlussel pursuant to sec_6213 the matter is currently before the court on a motion for summary_judgment filed pursuant to rule by respondent the commissioner of the irs the issues for decision are whether mr schlussel is liable for the income_tax deficiencies that the irs determined and whether he is liable for the fraudulent failure-to- file addition_to_tax under sec_6651 the failure-to-pay addition_to_tax under sec_6651 and the failure-to-pay-estimated-tax addition_to_tax under sec_6654 we hold that he is liable in all respects and we will grant summary_judgment in the commissioner’s favor background the commissioner has made a showing of the following facts that showing is supported principally by deemed admissions resulting from mr schlussel’s failure_to_file a reply to the commissioner’s answer as discussed below and mr schlussel has not disputed the commissioner’s asserted facts the false invoicing scheme in the years and mr schlussel participated in a criminal scheme by which he sent false invoices in the names of various shell companies for unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure goods that were never delivered and were never in existence unwitting payors paid the invoices supposing they were legitimate by this means mr schlussel received checks in the aggregate amounts of dollar_figure in and dollar_figure in as a result of the false invoicing scheme in date mr schlussel was found guilty of two criminal counts--mail fraud and conspiracy to commit mail fraud he received concurrent sentences of nine years in prison on each count non-compliance with filing and paying requirements although mr schlussel had filed tax returns for prior years he filed none for the pre-suit year nor for the years at issue and his failure_to_file was knowing and fraudulent he kept no books_or_records of his false invoicing activity mr schlussel failed to make estimated_tax payments for or or payments of tax for either year and he had no reasonable_cause for his failure administrative proceedings on date the irs issued to mr schlussel a notice_of_deficiency pursuant to sec_6213 determining for and the following deficiencies year deficiency additions to tax sec_6651 sec_6651 dollar_figure big_number dollar_figure dollar_figure dollar_figure tbd sec_6654 dollar_figure dollar_figure on date the irs prepared for mr schlussel corresponding forms sec_6020 certification as substitutes for returns sfrs on those sfrs the irs included the income from the false invoicing scheme along with relatively small amounts of other income_tax court proceedings on date mr schlussel timely mailed his petition to this court at that time he resided in massachusetts where he is incarcerated the petition alleges i disagree with the irs determination because i did not make the money they claim i made their figures are erroneous and incorrect i don’t know how they derived at their figures i am under the impression that they took the figures from the funds that were mentioned at my trial but if they review the records properly and they would go over the discovery info provided by the government they will notice that the checks was legally deposited by the collection company a valid new york corporation and that the company used it to pay employees wages taxes 941s fica rent printing postage telephone charges etc all in the normal day to day operations of a business the funds were used legally and at no time did i deposit the funds into my personal account nor did i draw on the funds i in fact did not make any income in year and i was hospitalized and subsequently taken care of by my girl friend who earned her salary legally as well i am presently incarcerated on a nine year sentence and am years old i in fact suffered multiple capital loses from the forced sale of my house cars and all my personal_property all my personal funds were exhausted or stolen from me i therefore want the charges expunged from taxes at the earliest possible the commissioner filed his answer to the petition on date and that answer not only denied mr schlussel’s allegations but also made its own affirmative allegations in paragraph recounting the criminal scheme mr schlussel’s profit derived from it and his fraudulent_failure_to_file tax returns mr schlussel filed no reply so on date the commissioner filed a motion under rule c requiring him to do so by order of date the court directed mr schlussel as follows under rule a mr schlussel is required to file a reply either admitting or denying the irs’s affirmative allegations but he did not do so therefore on date the irs filed a motion under rule c asking the court to issue an order stating that the allegations in the answer that mr schlussel did not deny should be deemed admitted by mr schlussel upon due consideration it is ordered that on or before october mr schlussel shall file a reply as required by rule a and b of the tax_court rules_of_practice and procedure if mr schlussel does not file a reply as directed herein then the court will grant the irs’s motion and will deem for purposes of this case that mr schlussel has admitted the affirmative allegations set forth in the answer emphasis added mr schlussel filed no reply and in its order of date the court stated as of this date the court has received no reply from mr schlussel upon due consideration and for cause it is ordered that the irs’s motion for entry of order that the undenied allegations in paragraph of its answer be deemed admitted as set forth is granted those affirmative allegations in the irs’s answer are deemed admitted by mr schlussel on date the commissioner filed his motion for summary_judgment making factual assertions on the basis of mr schlussel’s deemed admissions and on that same date the court ordered as follows this case is scheduled to be tried at the court’s session in boston beginning date however on date respondent the irs filed a motion for summary_judgment the irs’s motion asserts that no trial is necessary in this case because the irs says no relevant facts are in dispute the motion contends that on the basis of the undisputed facts the case can be decided in the irs’s favor the court will order petitioner michael schlussel to file a response to the irs’s motion if mr schlussel disagrees with the facts set out in the irs’s motion then his response should point out the specific facts in dispute if he disagrees with the irs’s argument as to the law then his response should also set out his position on the disputed legal issues q as that the court has prepared on the subject what is a motion for summary_judgment how should i respond to one are available at ustaxcourt gov taxpayer_info_start htm start40 and are printed on the page attached to this order mr schlussel should note that tax_court rule d provides if the adverse_party ie mr schlussel does not so respond to a motion for summary_judgment then a decision if appropriate may be entered against such party --ie against mr schlussel to resolve the irs’s motion for summary_judgment it is ordered that no later than date mr schlussel shall file with the court and serve on the irs a response to the irs’s motion for summary_judgment on date mr schlussel filed a motion for a 180-day extension the motion stated i am requesting the court to allow me days adjournment due to the fact that i have been stricken by a stroke and subsequently had a seizure where my heart stopped beating and due to the proximity of competent medical staff i was promptly revived back to life i have been fitted with a pacemaker which was finally implanted into my chest to keep me alive i have had a few seizures in the middle of the night where i fell out of bed on a concrete floor i am presently attempting to get back to full health i want you to know that i do not have any of my tax records with me at this medical ctr its for that reason that i am requesting a continuance of this case for at least days just so that i can get back to health and be able to represent myself competently i thank you in advance for prompt reply to my request by order of date we granted mr schlussel’s request and we stated as follows the court will grant mr schlussel’s motion even though doing so will require taking this case off of the upcoming calendar and may complicate further proceedings and even though an extension of days ie six months is an extraordinary extension even for persons who are incarcerated and who are sick the irs is required to perform its duties imposed by law and the court is obliged to process the cases on its docket sick or incarcerated persons are entitled to reasonable accommodations but they are not entitled to indefinite exemption from the tax laws six months should certainly suffice and mr schlussel is warned that he should not expect any further extension he should immediately begin to obtain his records and if fortunate circumstances allow him to respond earlier he should certainly do so rather than risk an adverse turn of events and find himself unable to act in date if mr schlussel were unable to obtain his records and to prepare his response in that six-month period then it would be hard to assume that any further extension would actually facilitate a response rather than just delaying the case indefinitely which the court would not do it is therefore ordered that mr schlussel’s motion for an extension is granted and that he shall file a response to respondent's motion no later than date as of this date mr schlussel has filed no response discussion i standard for summary_judgment under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant summary_judgment where there is no genuine dispute of any material fact and a decision may be rendered as a matter of law the moving party here the commissioner bears the burden of showing that no genuine dispute of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party here mr schlussel 85_tc_812 cf 477_us_242 same standard under fed r civ p the opposing party ie mr schlussel is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment 78_tc_412 the commissioner may carry his burden_of_proof as to fraud by relying on a petitioner’s deemed admissions arising under rule c as a result of the petitioner’s failure_to_file a reply to specific allegations of fraud 77_tc_334 it therefore follows that a party moving for summary_judgment may rely on such deemed admissions to support the factual predicate for his motion however the non-moving party may not sit on his hands he is required by rule d to set forth specific facts showing that there is a genuine dispute for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party despite having this requirement called to his attention mr schlussel failed to make any response to the irs’s motion for summary_judgment ii mr schlussel’s liability a income_tax proceeds of a criminal activity are taxable_income the supreme court has given a liberal construction to the broad phraseology of the ‘gross income’ definition statutes in recognition of the intention of congress to tax all gains except those specifically exempted 366_us_213 in james the supreme court held that wrongful appropriations are includible in gross_income id pincite the commissioner has shown and mr schlussel has not contradicted that in and mr schlussel received income from his criminal activity and other sources for which he owes federal_income_tax in the amounts determined in the notice_of_deficiency b fraudulent failure-to-file addition_to_tax the commissioner has also shown that mr schlussel’s failure_to_file returns for and was fraudulent sec_6651 provides sec_6651 increase in penalty for fraudulent_failure_to_file --if any failure_to_file any return is fraudulent paragraph of subsection a shall be applied-- by substituting percent for percent each place it appears and by substituting percent for percent the cross-referenced paragraph of subsection a is sec_6651 which provides in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate emphasis added thus for the period of mr schlussel’s non-filing he owes an additional per month up to a total of mr schlussel has not made any defense and he is liable for this addition_to_tax c failure to pay sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a return and the commissioner contends that mr schlussel is liable for this addition for the two years at issue the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 120_tc_163 and the commissioner has the burden of production to show the filing of a return ie to show an amount shown as tax on a return sec_6651 a return made by the secretary under sec_6020 b --ie an sfr--is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 sec_6651 the commissioner’s motion shows that the irs did prepare sfrs for mr schlussel in compliance with sec_6020 cf 127_tc_200 aff’d 521_f3d_1289 10th cir the commissioner has thus carried his burden of production under sec_7491 to show that mr schlussel is liable for the addition_to_tax under sec_6651 mr schlussel has not made any defense and he is liable for the failure-to-pay addition_to_tax d failure to pay estimated_tax sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax the commissioner determined this addition for mr schlussel’s and years a taxpayer has an obligation to pay estimated_tax for a particular year if he has a required_annual_payment for that year sec_6654 a required_annual_payment is defined in sec_6654 in pertinent part as the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii if the individual filed a return_for_the_preceding_taxable_year then percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year thus the commissioner’s burden of production under sec_7491 requires him to produce for each year for which the addition is asserted evidence that the taxpayer had a required_annual_payment under sec_6654 and in order to do so he must demonstrate the tax shown on the taxpayer’s return for the preceding year or that the taxpayer filed no return for the year the preceding_taxable_year is for the year the preceding_taxable_year is and for neither of these preceding_taxable_year s did mr schlussel file a return consequently the commissioner carried his burden of production to show that mr schlussel is liable for the sec_6654 addition for and and he made no defense he is therefore liable for this addition for failure to pay estimated_tax iii failure to respond the foregoing discussion resolves this case on its merits in the alternative we would reach the same outcome by dismissing the case on our own motion for mr schlussel’s failure to comply with our orders of november and date directing him to file a response to the commissioner’s motion for summary_judgment as we advised him in our order tax_court rule d provides if the adverse_party ie mr schlussel does not so respond to a motion for summary_judgment then a decision if appropriate may be entered against such party --ie against mr schlussel in addition rule default and dismissal provides a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court the court may dismiss a case at any time and enter a decision against the petitioner as we have noted the commissioner has the burden_of_proof on the issue of fraud but where as here his answer alleges specific facts sufficient to sustain a finding of fraud a decision of default can be entered pursuant to rule a against a petitioner who has failed to plead or otherwise proceed see 91_tc_1049 aff’d 926_f2d_1470 6th cir likewise where fraud is at issue a petition can be dismissed for failure properly to prosecute or to comply with these rules or any order under rule b where the commissioner come s forward either in the pleadings or at trial with sufficient facts to sustain a finding of fraud fifer v commissioner tcmemo_1993_44 the court explained to mr schlussel the nature of the commissioner’s motion for summary_judgment and the proper manner for responding to the motion and then showed extraordinary leniency by allowing him an additional six months to file his response--though that allowance substantially delayed decision in this case and consequently by operation of sec_6213 delayed the assessment against mr schlussel of the tax at issue having been granted the allowance he requested mr schlussel then made no filing in response to the court’s order he thus induced delay in these proceedings for no purpose this circumstance warrants dismissal of the case for failure to comply with the court’s order conclusion the commissioner is entitled to summary_judgment to reflect the foregoing an appropriate order and decision will be entered
